Exhibit 10.16

[NTELOS HOLDINGS CORP. LETTERHEAD]

[Grant Date]

[Grantee Name]

[Grantee Address]

Dear [Grantee Name]:

Pursuant to the NTELOS Holdings Corp. Non-Employee Director Equity Plan (the
“Plan”), the Board of Directors of NTELOS Holdings Corp. (the “Board”) hereby
grants to you [            ] shares of Restricted Stock, par value $.01 per
share (the “Award”).

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Subject to your continued service as a director on the Board, your Award will
become 100% fully vested on [            ]. Your Award shall be forfeitable
until it vests and, unless otherwise provided by the Board, any portion of your
Award that is not vested as of the date of your termination of service as a
director on the Board shall be forfeitable with no further compensation due to
you.

Any portion of your Award that is not then vested shall become 100% fully vested
immediately before the consummation of a Change in Control provided you are
still serving as a director on the Board at such time.

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.

The Board may amend the terms of this Award to the extent it deems appropriate
to carry out the terms of the Plan. The construction and interpretation of any
provision of this Award or the Plan shall be final and conclusive when made by
the Board.

Nothing in this letter shall confer on you the right to continue as a director
on the Board.



--------------------------------------------------------------------------------

Please sign and return a copy of this agreement to [            ], designating
your approval of this letter. This acknowledgement must be returned within
thirty (30) days; otherwise, the Award will lapse and become null and void. Your
signature will also acknowledge that you have received and reviewed the Plan and
that you agree to be bound by the applicable terms of such document.

 

Very truly yours, NTELOS HOLDINGS CORP. By:  

 

ACKNOWLEDGED AND ACCEPTED

 

Dated:  

 

Enclosures        (Copy of Plan)